The following opinion was filed November 5, 1907:
WmsLow, J.
The judgment entered is manifestly right. A common-law award of arbitrators is not to be set aside for mere errors of judgment upon questions of fact or law submitted, but it is subject to impeachment for fraud or misconduct amounting to fraud, or upon clear evidence of mistake when such mistake is not simply a wrong conclusion *120upon the facts or law submitted, but au unconscious failure to know or apprehend some material fact or right in the light of which their judgment should be exercised. Consolidated W. P. Co. v. Nash, 109 Wis. 490, 85 N. W. 485, and cases cited. Passing all questions of fraud or misconduct, it is unquestionable that the arbitrators committed such a mistake here. The question whether the plaintiffs’ rights to cut saw logs on the island had terminated or should be terminated at once was not submitted to them. The agreement of arbitration very clearly indicates that both parties understood that the plaintiffs were still entitled to some reasonable time within which to exercise their right of removal of saw logs and that they simply desired the arbitrators to set the limits of such time. The arbitrators entirely mistook their duty. They conceived that they had power to cut off entirely the plaintiffs’ rights to cut timber and proceeded to do so. Acquitting them of all intentional fraud or bad faith, this was a total misconception of the question submitted to them, and hence a mistake within the definition, above given, which calls for annulment of their award.
By the Court. — Judgment affirmed.